Citation Nr: 1814593	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to an herbicide agent.

2.  Service connection for chronic lymphocytic leukemia, including as due to exposure to an herbicide agent.  

3.  Service connection for multiple myeloma, including as due to exposure to an herbicide agent.

4.  Service connection for residuals of skin cancer, including as due to exposure to an herbicide agent.


REPRESENTATION

The Veteran represented by:	George J. Singley, Attorney


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of service connection for chronic lymphocytic leukemia, multiple myeloma, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was not in Puerto Rico at any time during his active service.

2.  The Veteran's currently diagnosed diabetes mellitus, type II, was not manifest during service or within one year of separation and is not attributable to an in-service disease or injury, to include exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1116 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served on active duty for 90 day or more during a period of war or after December 31, 1946, certain chronic diseases, to include diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  38 C.F.R. § 3.309 (e).

The law provides a presumption of service connection for certain diseases, to include diabetes mellitus, type II, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6).

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran currently suffers from diabetes mellitus, type II.  He testified to initially being diagnosed with this condition in approximately 1988, more than two decades after he separated from service.  The evidence does not show, and the Veteran does not contend, that his diabetes had its onset during service, or within one year of his separation from service. 

The Board notes that on first filing his claim in September 2010, the Veteran asserted he was exposed to herbicide agents while his ship, the USS Borie, was off the coast of Vietnam.  He later recanted this claim in his July 2013 testimony before the decision review officer (DRO).  His service records and ship records show no service in or near Vietnam.  

The Veteran now asserts he was exposed to herbicide agents while on duty in Puerto Rico and that his diabetes is presumptively caused by this exposure.  VA maintains a list of herbicide test and storage locations, which includes locations in Puerto Rico.  A copy of this list is of record.  The Veteran testified that while assigned to duty with the USS Borie, the ship docked in multiple ports in Puerto Rico.  He claims he left the ship on liberty in a town called "Ponsite."  He described a beautiful town, recollected seeing a woman with a goat and a baby, and recounted that everybody had a meal.  When questioned about the date of this visit, he was only able to state it occurred in the summer and he acknowledged the weather in Puerto Rico is always summerlike.  In a written statement, submitted after the hearing, the Veteran claimed his ship was "anchored in Puerto Rico on several occasions 2-3 weeks at a time."  

VA issued a memorandum in December 2017 making a formal finding of insufficient evidence to concede exposure to herbicides.  The memorandum included documentation of the Veteran's military assignments, the use of herbicides in Puerto Rico, and the USS Borie's service history.  The research concluded  "[t]he deck logs . . . document that the ship conducted plane guard for the USS SHANGRI-LA (CVA-38) off Puerto Rico and fired her guns at Vieques Island during the period June 12-17, 1961. The USS BORIE anchored off of Isla De Culebra, Puerto Rico from June 12-13, 1961 for four hours and 17 minutes. The USS BORIE returned to Norfolk on June 20, 1961.  The history and deck logs do not document that the ship docked in Puerto Rico, personnel stepped foot in Puerto Rico, or that the ship was involved with testing herbicides to include Agent Orange."

The Board observes that the Veteran's statements regarding his ships location are inconsistent.  His initial assertion of service near Vietnam was later retracted.  His limited recollection of visiting Puerto Rico is inconsistent with the multiple lengthy stops reported in his written statement.  Further, VA developed no evidence his ship ever visited Puerto Rico in the fashion he described.

The Board finds the evidence of record weighs against finding that the Veteran was exposed to herbicides in Puerto Rico.  As the evidence is not in equipoise as to this issue, the benefit of the doubt rule is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the Veteran was not exposed to herbicides, there is no presumption that his diagnosed diabetes mellitus, type II is related to his active service.  


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.  


REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran claims service connection for chronic lymphocytic leukemia, multiple myeloma, and skin cancer.  Evidence of record shows he is diagnosed with and receiving treatment for these cancerous conditions.  He testified to being exposed to a fuel spill of "Bunker C" while aboard the USS Borie.  In contrast to his recollections of service in Puerto Rico, the Veteran provided a detailed account of the mechanism of refueling his ship, his experience of being soaked in fuel, and his efforts to remove the fuel from his skin and clothing.  A "Material Safety Data Sheet," identifying Number 6 Fuel Oil (also known as Bunker C) as a carcinogen is of record.  The Board finds there is sufficient evidence to trigger VA's duty to provide an examination regarding the service connection for the Veteran's claimed cancers.  Id.

Further, VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Board notes that the Veteran has been treated for skin cancer.  His service records document an in service sunburn which required medical care.  A VA examination was provided in October 2013.  The examiner was asked to provide an opinion as to whether or not the claimed skin cancer was related to the Veteran's service.  Unfortunately, the examiner's opinion addressed the etiology of the Veteran's scar after a skin cancer was removed.  The examiner presumed the underlying melanoma was not related to service and did not offer the opinion requested.  This opinion is inadequate for the Board to determine the Veteran's claim.  See Stefl, supra.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination or examinations to obtain nexus opinions regarding his service connection claims for chronic lymphocytic leukemia, multiple myeloma, and skin cancer. 

The selected examiner or examiners must provide opinions addressing whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any of the claimed cancers (chronic lymphocytic leukemia, multiple myeloma, and skin cancer) are the result of any disease, injury or event during service, including as a result of exposure to a fuel spill aboard the USS Borie or related to sunburn documented in service.  However, the examiner is advised that the Board has determined that the Veteran was not exposed to herbicide agents during service and no opinion is requested as to herbicide exposure.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The examination report must include a complete rationale for any opinion provided.

2.  Readjudicate the Veteran's claims, if any benefit sought remains denied, issue a Supplemental Statement of the Case, and return the file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


